Citation Nr: 9910791	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
laminectomy at L4-L5, to include polyarthropathy and 
degenerative joint disease, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1939 to June 
1945 and from February 1949 to August 1966.

This appeal initially arose in part from a September 1991 
rating decision of the Huntington, West Virginia Regional 
Office (RO) that denied an evaluation in excess of 60 percent 
for residuals of a laminectomy at L4-L5, evaluated as 
intervertebral disc syndrome, and also assigned a 10 percent 
evaluation for bilateral sensorineural hearing loss.  In 
addition, the appeal arose in part from a January 1993 rating 
decision of the Huntington RO that denied entitlement to a 
total rating based on individual unemployability, due to 
service-connected disabilities.  

In a decision dated in May 1994, the Board of Veterans' 
Appeals (Board) denied increased evaluations for low back 
disability and sensorineural hearing loss, and denied 
entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veteran Claims (Court) (formerly the 
United States Court of Veterans Appeals).  The Court granted 
a joint motion to remand the issues of entitlement to an 
increased evaluation for low back disability and entitlement 
to a total rating based on individual unemployability, due to 
service-connected disabilities, to the Board for further 
adjudication, and to dismiss the issue of entitlement to an 
increased rating for hearing loss.  [redacted].

The Board remanded the case in November 1995 for further 
development, after which a May 1996 RO rating decision denied 
the claimed benefits.  The Board again remanded the case in 
July 1997, requesting that the RO provide examinations, 
adjudicate entitlement to service connection for polyarthropy 
and degenerative joint disease on a direct and secondary 
basis, and consider whether to forward the case to the VA 
Central Office for extra-schedular consideration under 
38 U.S.C.A. § 3.321(b)(1).  A July 1998 rating decision 
included polyarthropathy and degenerative joint disease of 
the lumbosacral spine with the veteran's service-connected 
residuals of a laminectomy at L4-L5.  A separate evaluation 
was considered for arthritis, but denied since symptomatology 
was duplicated or overlapping.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is in receipt of the highest schedular 
evaluation assignable for intervertebral disc syndrome with 
consideration of limitation of motion and radiculopathy. 

3.  The record does not demonstrate such an exceptional or 
unusual disability picture so as to warrant extraschedular 
consideration for the service-connected low back disability.

4.  The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful employment 
consistent with the veteran's education and occupational 
history.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 60 
percent for residuals of a laminectomy at L4-L5 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1998).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a) and (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his low back disability does not adequately reflect the 
severity of that disability.  He also contends that he is 
unable to worked due to his service-connected low back 
disability.  Therefore, a favorable determination has been 
requested.

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for low back disability 
and a total rating based on individual unemployability, due 
to service-connected disabilities, are plausible and thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). The 
Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  VA treatment records 
have been obtained, and the veteran has been provided VA 
examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

I.  Factual Background

The veteran filed a claim for increased VA compensation 
benefits in February 1991.  Reports of medical evaluation by 
Stephen Schreiber, M.D., in 1989, and VA outpatient and 
inpatient medical treatment from 1985, are of record.  

On an annual VA medical evaluation in June 1989, conducted by 
physician assistant Thomas G. Kotheimer, the veteran 
requested replacement of a low back support for residuals of 
a laminectomy.  Clinical findings relative to the back were 
not noted.  The assessment was low back pain referred to the 
right thigh, calf and foot, possible vascular insufficiency.  
The veteran was seen at the VA orthopedic clinic, that same 
day, when it was noted the veteran reported he was currently 
intermittently asymptomatic.  Examination revealed an absent 
right ankle reflex, and decreased sensation on the lateral 
right foot.  Straight leg raising was within normal limits, 
and muscle strength was full.  The assessment was probable 
recurrent somatic dysfunction of the sacroiliac joint.  VA X-
ray examination of the lumbosacral spine at that time showed 
moderate to severe osteoarthritis involving T12 through L5.  
The disc spaces were narrowed and there was loss of the 
normal lordoses.  Two surgical clips were projected to the 
right of the posterior elements of L4 and L5.  The pedicles 
and sacroiliac joints appeared intact.  He was prescribed 
exercise, a corset was ordered, and he was to be seen on 
follow-up as needed.  When seen by Stephen Schreiber, M.D., 
later in June 1989, on referral by T. Kotheimer, PA, it was 
noted the veteran reported pain in the right leg with walking 
or rest, that the leg had not been the same since back 
surgery 30 years earlier, and that the leg had gotten worse 
lately.  It was noted that a lower arterial Doppler study was 
normal, and revealed triphasic flow throughout.  

VA treatment reports dated from 1990 reflect treatment for 
disabilities not at issue when a medical history of the 
service-connected low back disability was noted.  In 
particular, on VA hospitalization from February to March 
1991, for disability not at issue, the veteran reported that 
he had had temporary paralysis, following a paratrooping 
accident in service, which resolved leaving only decreased 
sensation in the right leg.  He reported he occasionally wore 
a back brace for chronic lumbar problems.  Physical 
examination of the back at that time was remarkable for 
nontender surgical scars.  A VA hospitalization nursing 
documentation medical record completed on admission shows 
that the veteran denied currently having any pain.  It was 
noted the veteran reported right leg pain on walking.  It was 
also noted the veteran denied having any problems moving 
about, and denied difficulty walking, standing, stooping, 
squatting, or getting in or out of bed.  

On VA hospitalization from December 1993 to January 1994, for 
disability not at issue, namely pneumonia, examination of the 
back was negative, and the extremities showed equal strength.  
During the hospitalization, the veteran reported he believed 
he had obtained pneumonia from being outside and that he had 
gone deer hunting a few times and got wet.  He stated his New 
Year's resolution was to learn how to retire effectively.  A 
VA hospitalization nursing documentation medical record 
completed on admission notes that the veteran denied having 
any problems moving about, and denied difficulty walking, 
standing, stooping, squatting, or getting in or out of bed.  
He reported a history of right leg sciatic nerve injury and 
outer right leg numbness.  It was further noted he did not 
have an abnormal gait or evidence of disability.

On VA fee basis neurologic consultation in May 1992, the 
veteran complained of increasing low back pain radiating to 
the right buttock, worsened by bending or walking, and cold 
weather.  He also complained of a cramping sensation in the 
right calf and thigh, and numbness along the lateral aspect 
of the right foot and right leg.  Physical examination 
revealed a 10 centimeter lumbar laminectomy scar on the right 
side.  There were no recorded complaints or findings relative 
to symptoms of the scar.  Lumbar spine range of motion was 
forward flexion to 40 degrees, backward extension of 10 
degrees, and lateral tilt of 10 degrees each.  Waddell's 
compression , rotation and soft touch tests were all 
positive.  Straight leg raising test was positive at 70 
degrees on the right side.  Sitting straight leg raising test 
was negative.  When observed getting dressed, the veteran 
appeared able to forward flex reasonably well without any 
obvious evidence of discomfort to at least 70 degrees.  He 
had some bruises over the dorsum of his wrists on both sides.  
The veteran reported to the examiner that the bruises had 
been sustained while helping his brother-in-law move a 
fiberglass bathtub.  He indicated that he had only pushed the 
bathtub and had not lifted it.  The examiner summarized that 
the positive findings noted on examination included numbness 
more or less in the L5-S1 distribution.  The examiner 
specifically noted that "[a] few inconsistencies were noted 
on examination, including positive Waddell's tests, give-way 
weakness of ankle dorsiflexion, and negative sitting straight 
leg raising test."  It was offered that a small dose of 
medication might help the veteran relax better at night, and 
that the veteran was also encouraged to partake in walking 
exercises.

On VA compensation and pension examination in June 1992, the 
veteran complained of steady progressive low back pain.  He 
stated he was currently restricted functionally because of 
diminished ambulation and near daily pain.  He denied 
specific exacerbations of the pain, but noted the pain was 
mobilized to the lumbosacral junction in a band-like 
distribution with extension into the right buttock and 
greater trochanter region.  Reportedly, the pain was 
exacerbated by cold weather.  He noted that his ambulation 
was limited to approximately fifteen minutes because of 
fatigue which developed in the same area.  He currently used 
a cane in his right hand reportedly because of weakness and 
"giving out" of the right leg which he associated with his 
back complaint.  He wore a semi-rigid lumbosacral corset 
which he described as helpful because of it "prevents things 
I shouldn't do, like bending over."  He denied any bowel or 
bladder dysfunction.  He denied exacerbation or radiation of 
pain with valsalva maneuvers, per se, but indicated he was 
irritated with sneezing, particularly when he is sitting or 
is inactive.  He denied overt motor loss, but reported 
weakness and the aforementioned giving way.  He described 
numbness, without dysthesia, in the lateral side of the right 
leg and foot.

The examiner observed the veteran was able to sit without 
restlessness or shifting.  Transfers were performed somewhat 
stiffly and slowly.  He had diminished lumbar lordosis when 
weight bearing and maintained a slight flexion posture with 
bend at the waist. He was able to assume a fully upright 
posture.  There was no antalgia with gait and no 
Trendelenburg gait or sign.  The spine was tender to 
palpation at the lumbosacral junction extending into the 
buttock with localization to the sacroiliac joint or sciatic 
notch proper.  Tension signs were negative.  Range of motion 
of the spine showed 40 degrees forward flexion with ability 
to touch the upper pole of the patella, extension of 5 
degrees, negative instability testing although the veteran 
was limited by inability to maintain his balance, right 
deviation of 10 degrees and left deviation of 10 degrees.  
Tension signs were negative and straight leg raising was 
easily performed when supine to 50 degrees.  Strength was 4+ 
out of 5 in all groups with mild breaking away of a cogwheel 
type.  The deep tendon reflexes showed hyper-reflexa at the 
right knee and 1+ at the left knee.  The examiner was unable 
to elicit any clonus.  The veteran's ankle jerk was absent on 
the right.  His toes were trace downgoing.  The veteran's 
sensory was diminished to pinprick evaluation over the entire 
lateral right thigh, the lateral posterolateral and 
anterolateral right calf and the lateral foot extending in a 
plantar distribution as far as the mid-foot, and similarly 
mid-foot on the dorsal extent.  

VA X-ray examination at that time demonstrated degenerative 
disc disease of the lumbosacral spine with anterior and 
lateral near bridging osteophyte formation and lipping. Disc 
spaces were diminished and irregular at the L2-3, L3-4, L4-5 
and L5-S1 levels.  A grade I spondylolisthesis was present at 
the L2-3 level.  He was status post laminectomy changes at 
the L4-5 level.

The VA examiner's assessment was that the veteran had 
spondylolysis of the lumbosacral spine secondary to 
degenerative disc disease.  The examiner reported he noted 
abnormalities in the veteran's deep tendon reflexes, as well 
as diminished strength diffusely, in his lower extremity.  
The examiner opined that while the veteran reported he was 
"quite incapacitated" by his low back symptoms, the 
examiner was unable to document contribution from his cardiac 
disease versus the musculoskeletal involvement.

The veteran provided testimony before the undersigned member 
of the Board at a personal hearing in October 1993.  His 
testimony was consistent with the reported medical history 
and complaints contained in his medical reports of record.

The report of a December 1995 VA examination shows that the 
veteran complained that his lower back pain was present more 
or less all of the time.  He reported the pain was worsened 
by bending and quick movements involving the spine, as well 
as cold weather.  He indicated it radiated to his hip at 
times.  He reported numbness involving the outer aspect of 
his right leg and felt that his right leg was weaker than his 
left.  He denied cognitive complaints although he was 
frustrated that he could not find gainful employment.  

On physical examination, the veteran's strength was 5/5 in 
all four extremities, except ankle dorsiflexion was 5-/5.  He 
told the examiner that unless he was careful, at times, his 
right foot became caught under rugs, doormats, etc.  He had 
numbness involving the dorsal and lateral aspect of the right 
foot.  The right ankle reflex was absent.  He walked with a 
slightly antalgic gait.  He was able to stand on his toes and 
heels, with coaxing.  He needed minimal support.  He was able 
to get up from a seated position without using his arms.  He 
stood erect.  He wore a lumbar corset.  Lumbar range of 
motion was 70 degrees of forward flexion, extension to 10 
degrees, and lateral fields to 10 degrees, each.  Straight 
leg raising test was positive at 40 degrees on the right 
side.  The diagnoses included low back syndrome with right 
L5-S1 radiculopathy, and degenerative joint disease.  The 
examiner summarized further that the veteran's main problem 
appeared to be pain in the lower back that was present on a 
constant basis and interfered with almost all activities.  
The examiner noted the veteran also had loss of right ankle 
reflex and sensory changes consisting of right L5 and S1 
radiculopathy.  The examiner opined that at least some of the 
worsening back pain was probably secondary to polyarthropathy 
and degenerative joint disease.  The examiner considered 
service-connected and nonservice-connected disabilities, and 
the veteran's age, in opining that it was very unlikely that 
the veteran would be able to find gainful employment.

On VA examination in April 1998, the veteran complained of 
worsening pain in the low back with a numbness down the right 
lateral aspect of the right leg, as well as worsening right 
and left hip pain, the right more than left.  He reported 
pain in the low back when he coughed and sneezed, and he 
denied specific bowel or bladder symptoms related to his low 
back.  The veteran reported he had begun using a cane in the 
left hand three or four years earlier and wore a soft brace 
over his low back.  

On physical examination, the veteran had pain to palpation on 
the low back and right sacroiliac junction.  There was no 
specific fixed deformity, although he appeared to be in a 
flexed position in standing.  Range of motion was 35 degrees 
of forward flexion, 5 to 10 degrees of extension, 10 degrees 
of lateral bending, bilaterally, and 10 degrees of rotation, 
bilaterally.  Straight leg raising was significant for low 
back and right hip pain on the right, and low back pain on 
the left.  The veteran had no achilles reflex on the right, 
and strength was 3+ to 4/5 on the right in the extensor 
hallucis longus, ankle dorsiflexors, and plantar flexors, and 
5/5 on the left.  Sensation was decreased globally over the 
right foot, and over the lateral aspect of the right leg, up 
to the thigh.  Radiographic examination revealed significant 
degenerative joint disease of the lumbar spine, with 
significant disk space narrowing with anterior and posterior 
osteophyte formation.  There appeared to be some occlusion of 
the posterior foramina on L5 and possibly L4.  The spine 
appeared straight.

The examiner provided an impression of status post diskectomy 
with severe degenerative joint disease, with neurologic 
findings.  The examiner noted significant evidence of nerve 
root compression of the L4 and L5 nerve roots.  The examiner 
suspected evidence of spinal stenosis and degenerative 
stenosis at these levels.  The examiner stated the opinion 
that at the present time, the veteran was unemployable due to 
his long-standing neurological symptoms as well as his 
present condition.  The examiner noted the veteran had 
limited mobility secondary to pain and other medical 
conditions, instability of gait and limited range of motion 
of the lumbar spine.  In light of the present neurologic 
symptoms and chronic low back pain with use of a cane and a 
brace, the examiner did not believe that the veteran would be 
able to function at any beneficial level as an employee.  In 
terms of his right hip pain, the examiner felt the veteran 
most likely had degenerative changes of the right hip, which 
might be related to his degenerative changes of his lumbar 
spine.  

In a May 1998 addendum, the VA examiner provided that he 
still believed that the veteran's overall condition of an S1 
radiculopathy was the major cause of the veteran's continued 
problems, and although he believed that the veteran's 
neurologic symptoms might be affected by his previous stroke, 
they were not the major contributing factor to his problems 
presently.  Overall, in terms of his neurologic condition, 
the examiner believed that the veteran met the demonstration 
of S1 radiculopathy.  The examiner did not believe, however, 
that the veteran had unemployability solely as the result of 
his service-connected pathology, or that isolated S1 
radiculopathy would make him unemployable solely.  Regarding 
the polyarthropy and degenerative joint disease, it was 
difficult to make a determination of causality.  The examiner 
did believe that the laminectomy at L4-L5 contributed to some 
of the chronic nature of his pain.  

Another April 1998 VA examination report shows that on 
physical examination the veteran had diffuse atrophy 
throughout.  Tests of strength and sensory examinations of 
the lower extremities were conducted, which resulted in a 
diagnosis of S1 radiculopathy as with the presence of right 
lateral leg numbness and absent ankle jerk.  It was the 
examiner's opinion that this did not particularly contribute 
to the disability in the right lower extremity.  A second 
diagnosis was evidence of upper motor neuron dysfunction 
causing right-sided weakness and numbness, likely etiology of 
a stroke.  The veteran also had a bruit in the left side 
which he stated had been evaluated by ultrasound.  This 
increased the likelihood that the etiology of the veteran's 
weakness was a stroke.  The examiner opined that, therefore, 
the increased weakness in the veteran's right lower extremity 
that he claimed to be secondary to his laminectomy was likely 
not due to progressive dysfunction from the nerve roots, but 
rather from a stroke.  

II.  Legal Analysis

A.  Entitlement to an increased evaluation for post-operative 
residuals of laminectomy at L4-L5, to include polyarthropathy 
and degenerative joint disease, currently evaluated as 60 
percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the rating schedule, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.  This is the highest schedular 
evaluation assignable.  As the veteran's service-connected 
low back disability is already evaluated as 60 percent 
disabling, a higher evaluation is not available under 
Diagnostic Code 5293.


The service-connected low back disability includes 
polyarthropathy and degenerative joint disease.  Under 38 
C.F.R. Part 4, Diagnostic Code 5010 (1998), traumatic 
arthritis is to be evaluated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  Severe limitation of lumbar spine motion 
warrants a maximum 40 percent evaluation under 38 C.F.R. Part 
4,  Diagnostic Code 5292.

Under 38 C.F.R. Part 4, Diagnostic Code 8520 (1998) mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation.  A 20 percent evaluation is assigned for 
moderate incomplete paralysis of the sciatic nerve.  
Moderately severe incomplete paralysis of the sciatic nerve 
warrants a 40 percent evaluation.  Severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy 
warrants a 60 percent evaluation.  Complete paralysis of the 
sciatic nerve where the foot dangles and drops, with no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or lost warrants an 80 
percent evaluation.

The provisions of 38 C.F.R. § 4.14 (1998) prohibit the 
evaluation of the same "disability" under various 
diagnoses.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant 

undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

In view of the foregoing, the record demonstrates that the 
service-connected low back disability is manifested by 
radiating pain of the lumbar spine, productive of limitation 
of motion of the lumbar spine, and sciatic nerve 
radiculopathy manifested by absent right ankle reflex and 
decreased sensation of the right leg and foot.  The veteran's 
currently assigned 60 percent evaluation is the maximum 
schedular rating assignable for intervertebral disc syndrome.  
In considering the record as a whole, and all potentially 
applicable diagnostic codes of the Rating Schedule, the Board 
finds that the service-connected low back disability is more 
appropriately rated under the provisions of Diagnostic Code 
5293 as it affords the veteran the highest rating possible, 
even if severe limitation of lumbar spine motion caused by 
pain, is conceded.  A maximum 40 percent evaluation is 
assignable for severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  The S1 radiculopathy has 
been shown to result in absent right ankle reflex, and 
decreased sensation of the right lower extremity, including 
the foot.  These neurological findings are demonstrative of 
incomplete paralysis.  Neither severe incomplete paralysis of 
the sciatic nerve, with marked muscle atrophy, nor moderately 
severe incomplete paralysis of the sciatic nerve has been 
clinically demonstrated.  The medical evidence demonstrates 
that the veteran's gait, while antalgic, is otherwise 
essentially normal.  While he reported his right foot will 
often catch on a rug while walking, it has not been shown to 
dangle, or to require a brace or other assistive device, and 
is only intermittently a problem.  The veteran has ascribed 
no significant functional impairment to the decreased 
sensation of the right leg and foot.  As such, the Board 
finds that the radiculopathy symptoms, at a maximum, would 
meet the rating criteria for a 20 percent evaluation under 
Diagnostic Code 8520.  Hence, if the limitation of lumbar 
spine motion is rated separately from the neurologic 
impairment of the right lower extremity, the combined rating 
assignable would not exceed the current 60 percent evaluation 
assigned under Diagnostic Code 5293.  A maximum 40 percent 
evaluation under Diagnostic Code 5292 combined with a 20 
percent evaluation under Diagnostic Code 8520 equals a 
combined rating of 52, to be rounded to the nearest number 
divisible by 10, for a 50 percent combined evaluation.  38 
C.F.R. § 4.25 (Table 1) (1998).  As the pain contemplated in 
the currently assigned evaluation under Diagnostic Code 5293 
is productive of the same disability, limitation of motion of 
the lumbar spine, that is for evaluation under DC 5292, the 
provisions of 38 C.F.R. § 4.14 preclude the award of a 
separate disability evaluation under Diagnostic Code 5292, to 
be combined with Diagnostic Code 5293, for the same pain 
disability manifestation.  The neurologic impairment 
manifested is expressly contemplated within Diagnostic Code 
5293.  Accordingly, the Board concludes that the veteran's 
low back disability is correctly evaluated, and a higher 
evaluation under sections 4.40, 4.45 or 4.59 for complaints 
of pain is not warranted.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca, 8 Vet. App. at 202.

Similarly, the Board notes that the RO has considered and 
denied the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The Board finds that the 
record does not contain evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the veteran's low back disability.  
See VA General Counsel Precedent Opinion VAOPGCPREC 6-96 
(August 16, 1996).  Diagnostic Codes 5292 and 5293, for 
limitation of motion of the lumbar spine and intervertebral 
disc syndrome, provide adequate criteria for the proper 
evaluation of the symptoms resulting from the veteran's 
service-connected low back disability. 

B.  Entitlement to a total rating based on individual 
unemployability, 
due to service-connected disabilities.

The veteran currently has service-connection established for 
residuals of a laminectomy at L4-L5, including polyarthropy 
and degenerative joint disease, evaluated as 60 percent 
disabling, and bilateral sensorineural hearing loss, 
evaluated as 10 percent disabling.  The combined evaluation 
for the service-connected disabilities is 60 percent.  
38 C.F.R. § 4.25 (1998).

In February 1992, the veteran submitted a VA Form 21-8940. 
Application for Increased Compensation Based on Individual 
Unemployability wherein he reported that he had completed 
four years of college, had last worked in January 1986, and 
had occupational experience as an aerospace industry 
scheduling manager and a computer sciences corporation branch 
manager.  A report of VA hospitalization from February 1991 
to March 1991 noted that following his retirement from 
service, the veteran had post service occupational experience 
as an electronics mechanic, and in a managerial position at 
Cape Kennedy for 19 years.  A VA nursing documentation 
medical record, dated in December 1993, indicates the veteran 
reported his occupation was retired computer operator.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. 3.340.  Other 
total disability ratings are scheduled in the various bodily 
systems of this schedule.  38 C.F.R. § 4.15 (1998).  This 
process involves rating and then combining each disability 
under the appropriate diagnostic code (DC) to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for total disability compensation purposes.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record fails to show that the veteran satisfies the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disability.  First, the combined 
schedular evaluation of 60 percent for the two service-
connected disabilities does not warrant a finding of total 
disability under the provisions of 38 C.F.R. §§ 3.340, 3.341, 
or 4.16(a).  In addition, the record does not demonstrate 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities so as to warrant the benefits sought 
under the provisions of 38 C.F.R. § 4.16(b).  

The Board finds that the clinical evidence of record is 
consistent with the current 10 percent evaluation assigned 
for the service-connected hearing loss disability.  As 
demonstrated at the October 1993 hearing before the 
undersigned member of the Board, while hearing loss does 
cause functional impairment, the veteran is able to 
participate effectively at the normal conversational level.  
The record clearly demonstrates that the service-connected 
low back disability is manifested by radiculopathy of the 
right lower extremity, and radiating pain of the lower back 
which the veteran has reported is constantly present and 
interferes with almost all activities.  However, the medical 
evidence does not reflect that the veteran requires regular 
treatment for manifestations of the service-connected low 
back disability.  Clinical records show that in 1991 and 
1993, the veteran denied having problems moving about, and 
denied difficulty walking, standing, stooping, squatting or 
getting in or out of bed.  In December 1993, the veteran also 
noted he was able to deer hunt.  On VA fee basis neurologic 
consultation in May 1992, when observed 

apart from identified range of motion testing, the veteran 
was noted to be able to forward flex reasonably well without 
any obvious evidence of discomfort to at least 70 degrees.  
The veteran also reported at that time that he had the 
capacity to assist in the moving of a fiber glass bathtub, by 
pushing, to the extent he sustained bruises on the dorsum of 
his wrists on both sides.  In 1992, the veteran denied 
specific exacerbations of the back pain, other than cold 
weather or when sneezing, sitting or inactive.  He 
specifically denied any bowel or bladder dysfunction.  He was 
able to sit without restlessness or shifting and forward flex 
with the ability to touch the upper pole of the patella.  
While a VA examiner reported in December 1995 that it was 
very unlikely that the veteran would be able to find gainful 
employment, his opinion was based on consideration of 
service-connected and nonservice-connected disabilities, as 
well as the veteran's age.  The veteran's age and nonservice-
connected disabilities are not for consideration in 
determining entitlement to a total rating for compensation 
purposes based on individual unemployability.  In April 1998, 
a VA examiner opined that in light of the present neurologic 
symptoms and chronic low back pain with use of a cane and a 
brace, it was not believed that the veteran would be able to 
function at any beneficial level as an employee.  In an 
addendum, however, dated in May 1998, the same VA examiner 
stated he did not believe that the veteran had 
unemployability solely as the result of his service-connected 
pathology, or that isolated S1 radiculopathy would make him 
unemployable solely.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against a 
total rating based on individual unemployability due to 
service-connected disability.  As such the appeal is denied.


ORDER

An increased evaluation for post-operative residuals of 
laminectomy at L4-L5, including polyarthropathy and 
degenerative joint disease, is denied.


Entitlement to a total evaluation based on unemployability, 
due to service-connected disability, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

